Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.
Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that the prior art combination Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”) in view of Donlagic et al. (Propagation of the Fundamental Mode in Curved Graded Index Multimode Fiber and Its Application in Sensor Systems, JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 18, NO. 3, MARCH 2000; “Donlagic”) and further in view of Uden et al. (Ultra-high-density spatial division multiplexing with a few-mode multicore fibre. Nature Photonics, 8(11), 865-870, 2014; “Uden”) fails to render claim 1 obvious because “… the combination fails to comport with the intended purpose of Van Newkirk where an objective is sensitivity to bend directionality …” Remark, p. 1.
Contrary to applicant’s arguments, one of ordinary skill in the art at the time of filing would recognize that Van Newkirk’s bending of multicore fibers intentionally enables spatial multiplexing, Van Newkirk, Abstract (“A bending sensor is demonstrated using the combination for an expanding set of applications. Van Newkirk, p. 5188, col. 2 (“Mode-selective PLs are a developing technology with applications in spatial division multiplexing”) (citing Birks et al., The photonic lantern, Advances in Optics and Photonics, vol. 7, no. 2, pp. 107-167. Reference 16 in Van Newkirk). Furthermore, Van Newkirk’s citation to Birks links spatial division multiplexing with beam shaping. Birks, p. 16  (… a photonic lantern combined with a mode-routing device … is a guided-wave version of the free-space adaptive optics (AO) techniques…”) and pp. 31-32 (“Reformatting refers to changing the shape of the light pattern in a waveguide… it is advantageous to use a waveguide device to reformat a circular input to a high-aspect-ratio output.”). Finally, Birks’ citation to Leon-Saval links spatial multiplexing technologies and functions to beam splitters. Leon-Saval et al., Photonic Lanterns, Nanophotonics 2013; 2(5-6): 429–440, Reference 51 in Birks) p. 438 (“photonic lanterns could in principle revolutionize existing instrumentation and applications”) and  p. 438 (“Photonic lantern technology and concepts could be exploited to produce for example beam splitters …”).  
Consequently, regarding claim 1, applicant’s arguments are not persuasive over the prior art combination Van Newkirk in view of Donlagic and further in view of Uden because one of ordinary skill in the art would recognize that Van Newkirk intentionally draws from and impacts a broad swath of spatial multiplexing applications.
Applicant’s arguments regarding claims 2 and 3, as dependent upon claim 1, Remarks, p. 4, are not persuasive because the arguments solely address the dependencies of claims 2 and 3 upon claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”) in view of Donlagic et al. (Propagation of the Fundamental Mode in Curved Graded Index Multimode Fiber and Its Application in Sensor Systems, JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 18, NO. 3, MARCH 2000; “Donlagic”) and further in view of Uden et al. (Ultra-high-density spatial division multiplexing with a few-mode multicore fibre. Nature Photonics, 8(11), 865-870, 2014; “Uden”).
Regarding claim 1, Van Newkirk discloses in figure 1, and related text, an apparatus comprising: a first length of fiber (multi-core first fiber “MCF”) situated to receive an input optical beam, the first fiber having a first refractive index profile; a bend controller “plastic tube” situated to select a bend of at least a section of the first fiber to perturb the input optical beam and produce a modified optical beam. Van Newkirk further discloses a second length of fiber (few mode second fiber FMF) sharing a common border and touching (hence, contiguous) with the first length of fiber, Van Newkirk, p. 5189 (“MCF is … spliced to the FMF”), and situated to receive the modified optical beam. Van Newkirk, p. 5189 (“The MCF section is bent with a controlled direction and radius of curvature by fixing the fiber inside of a plastic tube and forcing it to bend through the inward movement of a translation stage… Bending the MCF changes the refractive index profile, and therefore changes the supermodes, their excitation from the SMF, and their propagation. This in turn changes the FMF modes that are excited by the MCF and their relative powers. … The change in relative power of each mode is then measured as a function of radius and direction of the MCF bending.”).

    PNG
    media_image1.png
    227
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    544
    media_image2.png
    Greyscale

Van Newkirk, Figures 1 and 2


Further regarding claim 1, Van Newkirk does not explicitly disclose that the first length of fiber has a graded-index refractive index profile.
However, Donlagic discloses in figures 1 and 2, and related text: “The fundamental mode within graded index multimode fiber proves to be very insensitive to macrobends if bend radius is larger than certain critical value. If bend radius is reduced below critical value the loss increases very rapidly and this allows for construction of relatively sensitive macrobend fiber optic sensor.” Donlagic, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Van Newkirk such that the first length of fiber has a graded-index refractive index profile because the resultant configuration would facilitate tailoring macrobend sensitivity. Donlagic, II. Theory. B. Comparison of Pure Bend Loss of Fundamental Mode in Single-Mode and Graded Index Multimode Fiber.
Further regarding claim 1, while Van Newkirk in view of Donlagic discloses a second length of fiber (few mode second fiber FMF) that “supports” six linearly polarized (LP) modes, 
However, Uden discloses in figure 1 a hole-assisted, few-mode multicore fiber that offers “improved mode-confinement and intercore crosstalk reduction.” Uden, p. 866.

    PNG
    media_image3.png
    257
    256
    media_image3.png
    Greyscale


Uden, Figure 1


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Van Newkirk in view of Donlagic to incorporate Uden’s few-mode, multi-core fiber as a second length of fiber contiguous with the first length of fiber – and having a second refractive index profile that maintains at least one beam characteristic of the modified optical beam -- because the resulting configuration would facilitate “longer transmission distances.” Uden, p. 866.
Claims 2 and 3
Claims 2 and 3, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”) in view of Donlagic et al. (Propagation of the Fundamental Mode in Curved Graded Index Multimode Fiber .
Regarding claims 2 and 3, as dependent upon claim 1, Van Newkirk in view of Donlagic and further in view of Uden does not explicitly disclose that a section of the first length of fiber extends from a fiber support, as recited in claim 2, or that a section of the first length of fiber is situated between a first fiber support and a second fiber support, as recited in claim 3.
However, Kuang discloses in figure 5, and related figures and text, a section of bend-sensitive optical fiber “POF” (labeled in figure 1(a)) that extends from a first fiber support (labeled R1 in figure 5) and a section of optical fiber “POF” that is situated between a first fiber support (labeled R1 in figure 5) and a second fiber support (labeled R3 in figure 5).


    PNG
    media_image4.png
    336
    491
    media_image4.png
    Greyscale

Kuang, Figure 1(a)


    PNG
    media_image5.png
    226
    559
    media_image5.png
    Greyscale

Kuang, Figure 1(c)


    PNG
    media_image6.png
    259
    506
    media_image6.png
    Greyscale

Kuang, Figure 5.


    PNG
    media_image7.png
    608
    911
    media_image7.png
    Greyscale

Kuang, Figure 8.

    PNG
    media_image8.png
    272
    423
    media_image8.png
    Greyscale

Kuang, Figure 9.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Van Newkirk in view of Donlagic and further in view of Uden to incorporate Kuang’s optical fiber bending device such that a section of the first length of fiber extends from a fiber support, as recited in claim 2, and that a section of the first length of fiber is situated between a first fiber support and a second fiber support, as recited in claim 3, because the resulting configurations would facilitate tailoring bend sensitivity. Kuang, Abstract (“The effects of interval between rollers, relative displacement and number of rollers on the sensitivity of the displacement sensor are analyzed both experimentally and numerically.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to Form 892 for additional references cited but not used in this office action. 
Birks et al., RR 2015, 'The photonic lantern', Advances in Optics and Photonics, vol. 7, no. 2, pp. 107-167. https://doi.org/10.1364/AOP.7.000107. (Reference 16 in Van Newkirk)

p. 16 	(… a photonic lantern combined with a mode-routing device … is a guided-wave version of the free-space adaptive optics (AO) techniques… AO uses a calibration source… to rapidly measure the phase distortion imposed on the incoming wavefront by the atmosphere. A deformable mirror can then impart a corrective phase profile on the wavefront … to reconstruct a point-spread function closer to the diffraction limit. One could certainly imagine implementing this … using a photonic lantern and a mode-routing device in place of the deformable mirror…). 
pp. 31-32,  4.3 Reformatting multimode light (“Reformatting refers to changing the shape of the light pattern in a waveguide… it is advantageous to use a waveguide device to reformat a circular input to a high-aspect-ratio output. This is simple to achieve for single-mode light. An adiabatic transition between a 1:1 core and a slit-shaped core ensures that the aspect ratio of the guided mode is suitably transformed with low loss …  output SM cores [of photonic lanterns] can be positioned freely in three dimensions to form a pseudo-slit … The SM cores in [an inscribed photonic lantern] can be routed during the fabrication of the device … while the individual output fibres in [a multifiber photonic lantern] can be positioned at will afterwards …  By positioning the cores in a row, a diffraction-limited output along x with low loss is guaranteed provided bending losses are avoided en route. In effect, the 3D routing of the cores creates a highly non-symmetric waveguide transition by almost-literally picking up the x degrees of freedom and distributing them along y.”).
p. 32, fig. 36 (“However, the multimode core acts like a wide slit and so limits the spectrograph's resolution and compactness. It is possible to achieve diffraction-limited performance by reformatting the light from MM to SM with the photonic lantern … This collects light at the lantern's MM port and uses the hexagonal array of SM cores in the MCF as a collection of spatially-separated entrance slits - a kind of unconventional compound pseudo-slit…”).
p. 33, fig. 37 (“The lantern reformats the input MMF collection fibre into the 7 SM cores, and their detected individual spectra are add [sic] to obtain the total spectrum of the source … The large separation of the cores allows the slit to be oriented at many different angles …”).
Leon-Saval et al., Photonic Lanterns, Nanophotonics 2013; 2(5-6): 429–440. (Reference 51 in Birks)
p. 438 	(“The photonic lantern is a versatile and powerful concept, allowing the transformation of an optical multimode system into a single-mode one and enabling the use of single-mode-based photonic technologies in multimode systems for the first time. Photonic lanterns increase the functionality and possible applications of few-moded devices and systems. We have presented the operating principle of these devices and how they can be fabricated with current and standard waveguide technologies. …  Being a relatively recent development, photonic lanterns are likely to find uses in other emerging fields. These mode 
p. 438 	(“Photonic lantern technology and concepts could be exploited to produce for example beam splitters …).  
p. 433 	(“with a careful waveguide design and geometry a photonic lantern functioning as a ‘true’ mode (de)multiplexer (i.e., mode sorter) into the different SM waveguides could be achieved”).
p. 436 	(“reduction in size and complexity”).
p. 437 	(“ … photonic lanterns have been studied as adiabatic mode converters (i.e., as mode-multiplexers and mode-demultiplexers) for their use in SDM systems for coherent multiple-input multiple-output … In free beam systems due to the use of passive beam-combiners, phase masks, and spatial-light modulators the coupling losses (CPL) increase proportionally with the number of modes in the system. Thus, spatial multiplexers supporting large number of modes with negligible MDL and CPL are highly desirable. Photonic lanterns can be used as both the spatial multiplexer and spatial demultiplexer …”.).  
pp. 437-8 (“A further approach currently under development is the use of photonic lanterns to produce mode sorters, i.e., true mode multiplexers. It is challenging to build spatial multiplexers for few-mode fiber that excites each mode without loss since the M spatial modes of the few-mode fiber are spatially overlapping and cannot be simply separated. For instance, phase-mask spatial multiplexers convert Gaussian beams into the different spatial modes, then overlap the shaped beams onto the few-mode fiber using passive beam combining [56]. These multiplexers can have in excess of 20-dB mode selectivity, but suffer from large insertion losses from the passive splitting that increases proportionally to M. On the contrary, photonic lanterns can be nearly lossless, can scale to many modes, and they can be spliced directly to the few-mode fiber as well as easily integrated through the SM fiber pigtails. … it is possible to add mode-selectivity to the photonic lantern spatial multiplexer by building the lantern with M dissimilar SM fibers rather than M identical fibers. During the adiabatic taper, the dissimilarity can control the coupling between the cores and force certain cores to evolve into specific mode groups (e.g., LP01 or LP11)”).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883